440 F.2d 994
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.HOLIDAY INNS OF AMERICA, INC., dba Holiday Inns of Oak Ridge, Tennessee, Respondent.
No. 20827.
United States Court of Appeals, Sixth Circuit.
April 16, 1971.

Daniel M. Katz, N.L.R.B., Washington, D. C., Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Nancy M. Sherman, Stephen Solomon, Attys. N.L.R.B., Washington, D. C., on the brief, for petitioner.
Fletcher L. Hudson, Memphis, Tenn., McKnight, Hudson & Coles, Memphis, Tenn., on the brief, for respondent.
Before PECK, BROOKS and KENT, Circuit Judges.

ORDER.

1
This case is before the Court on the petition to enforce an order of the National Labor Relations Board, and a cross-petition to review and set aside such order. The Board's decision and order are reported at 176 N.L.R.B., No. 124.


2
On consideration of the briefs and arguments of counsel, and the record of the hearing, it appears to the Court that the findings and order of the Board are supported by substantial evidence.


3
Now, therefore, it is ordered, that the order of the Board be and it is hereby enforced.